                                          Case 3:19-cv-06840-MMC Document 36 Filed 11/16/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      OPERATING ENGINEERS HEALTH                     Case No. 19-cv-06840-MMC
                                         AND WELFARE TRUST FUND FOR
                                  8      NORTHERN CALIFORNIA, et al.,
                                                                                        ORDER DENYING PLAINTIFFS'
                                                       Plaintiffs,                      MOTION FOR LEAVE TO FILE FIRST
                                  9
                                                                                        AMENDED COMPLAINT; VACATING
                                                  v.                                    HEARING
                                  10

                                  11     WIMMER EXCAVATING, INC., a
                                         California corporation, and TERRANCE
                                  12     WIMMER, an individual,
Northern District of California
 United States District Court




                                                       Defendants.
                                  13

                                  14          Before the Court is plaintiffs'1 Motion, filed October 16, 2020, "for Leave to File

                                  15   First Amended Complaint." Defendants Wimmer Excavating, Inc. ("Wimmer Excavating")

                                  16   and Terrance Wayne Wimmer have filed opposition, to which plaintiffs have replied.

                                  17   Having read and considered the papers filed in support of and in opposition to the motion,

                                  18   the Court deems the matter suitable for determination on the parties' respective written

                                  19   submissions, VACATES the hearing scheduled for November 20, 2020, and rules as

                                  20   follows.

                                  21          In their complaint, plaintiffs allege defendants "have failed and refuse to pay

                                  22   contributions" (see Compl. ¶ 14) due to plaintiffs under the terms of a collective

                                  23   bargaining agreement ("CBA") signed by defendants and the Operating Engineers Local

                                  24   Union No. 3 ("Union") (see Compl. ¶¶ 10-11). By the instant motion, plaintiffs seek leave

                                  25   to add an additional defendant, specifically, Valley Earthworks, Inc. ("Valley Earthworks").

                                  26
                                  27          1
                                             Plaintiffs consist of five "Trust Funds" and one "Trust established under the Labor
                                  28   Management Relations Act." (See Compl. ¶¶ 1, 2.)
                                          Case 3:19-cv-06840-MMC Document 36 Filed 11/16/20 Page 2 of 4




                                  1    In the Proposed First Amended Complaint ("Proposed FAC"),2 plaintiffs allege Wimmer

                                  2    Excavating and Valley Earthworks are "a single employer and/or are continuations or

                                  3    alter egos of one another" (see Proposed FAC ¶ 3) and, consequently, that Valley

                                  4    Earthworks is liable for Wimmer Excavating's alleged failures to make contributions (see

                                  5    Proposed FAC ¶ 16). Plaintiffs also allege in the Proposed FAC that Valley Earthworks,

                                  6    by reason of Wimmer Excavating's having "sold or transferred its assets, stock and/or

                                  7    operations" to Valley Earthworks, is "now deemed a signatory" to the CBA (see Proposed

                                  8    FAC ¶ 11), and that Valley Earthworks thereafter "failed to report and pay contributions

                                  9    for work performed by Valley Earthworks' employees" (see Proposed FAC ¶ 17).

                                  10          On January 31, 2020, the Court conducted a case management conference at

                                  11   which the Court set a trial date of February 8, 2021, as well as a number of pretrial

                                  12   deadlines in 2020, including a March 31 deadline to amend the pleadings, an August 7
Northern District of California
 United States District Court




                                  13   deadline to complete non-expert discovery, a September 22 deadline to conduct expert

                                  14   discovery, and an October 22 deadline to file dispositive motions (see Civil Minutes, filed

                                  15   January 31, 2020; Pretrial Preparation Order, filed February 3, 2020), all of which

                                  16   deadlines have now passed.

                                  17          Plaintiffs filed the instant motion for leave to amend six and a half months after the

                                  18   deadline to amend. Rule 16(b) provides that a deadline set in a pretrial scheduling order

                                  19   "shall not be modified except upon a showing of good cause." See Fed. R. Civ. P. 16(b).

                                  20   Here, plaintiffs argue, good cause exists to allow them to amend to add a new defendant

                                  21   at this time because, they assert, they "became aware of the existence of Valley

                                  22   Earthworks" in "July 2020" (see Shuldiner Decl. ¶ 10), that the Union thereafter

                                  23   "conducted its own evaluation" and "[took the] position" that Valley Earthworks is a

                                  24   "signatory to a Collective Bargaining Agreement with the Union" (see id.), that, on August

                                  25   28, 2020, plaintiffs contacted defendants to inquire if defendants would agree to an

                                  26
                                  27          2
                                               The Proposed FAC is attached as Exhibit L to the Declaration of Allan D.
                                  28   Shuldiner.

                                                                                     2
                                          Case 3:19-cv-06840-MMC Document 36 Filed 11/16/20 Page 3 of 4




                                  1    amendment adding Valley Earthworks as a defendant (see id. (citing Ex. H)), and that, on

                                  2    September 2, 2020, defendants stated the parties "were too far along in the process to

                                  3    amend the Complaint" (see id. ¶ 11).3

                                  4            To show good cause to amend a pretrial schedule, the movant must, at the outset,

                                  5    show "diligence." See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th

                                  6    Cir. 1992) (holding if movant "was not diligent, the inquiry should end"). Here, plaintiffs

                                  7    have not explained how they learned of the existence of Valley Earthworks, let alone

                                  8    why, with a limited amount of discovery, they could not have obtained that information at

                                  9    an earlier date. Nor have plaintiffs explained why, over a period of several weeks, they

                                  10   continued to ask defendants the same question defendants answered on September 2,

                                  11   2020.

                                  12           Moreover, even assuming plaintiffs were, in the exercise of reasonable diligence,
Northern District of California
 United States District Court




                                  13   unable to learn of the existence of Valley Earthworks prior to July 2020, and even further

                                  14   assuming it was reasonable for plaintiffs to wait to file the instant motion until a month

                                  15   and a half had passed from the time defendants advised plaintiffs they would not stipulate

                                  16   to adding Valley Earthworks as a defendant, the Court finds plaintiffs have failed to show

                                  17   good cause to add a new defendant. Although plaintiffs assert "[t]here will be no delay

                                  18   caused by the filing of the [P]roposed First Amended Complaint" (see id. at 8:18-19),

                                  19   plaintiffs do not contend their claims against Valley Earthworks can be tried without

                                  20   reopening discovery, and, indeed, state additional discovery will be necessary. (See Pl.'s

                                  21   Mot. at 8:16-17 (acknowledging plaintiffs will need to conduct "audit of Valley

                                  22   Earthworks"); see also Shuldiner Decl. Ex. I (acknowledging "further discovery may

                                  23   develop additional facts").) Consequently, if the Court were to grant the instant motion,

                                  24   not only would the discovery and dispositive motion deadlines have to be extended, but

                                  25   the trial date as well.

                                  26
                                  27           3
                                               Thereafter, on September 9, 18, and 23, plaintiffs repeated their inquiry and,
                                  28   according to plaintiffs, received no response. (See id. ¶¶ 12-14.)

                                                                                     3
                                          Case 3:19-cv-06840-MMC Document 36 Filed 11/16/20 Page 4 of 4




                                  1           "Disruption to [a] schedule of the court" is "not harmless." See Wong v. Regents

                                  2    of the University of California, 410 F.3d 1052, 1062 (9th Cir. 2005). "Courts set such

                                  3    schedules to permit the court and the parties to deal with cases in a thorough and orderly

                                  4    manner, and they must be allowed to enforce them, unless there are good reasons not

                                  5    to." Id. Such good reasons do not exist here, as plaintiffs need not add Valley

                                  6    Earthworks to the instant action in order to obtain the relief they seek against it. First, as

                                  7    defendants point out, to the extent plaintiffs contend Valley Earthworks is, under an alter

                                  8    ego theory, liable for defendants' alleged violations of the CBA and, in the event they

                                  9    obtain a judgment against Wimmer Excavating, plaintiffs may move to add Valley

                                  10   Earthworks as a judgment debtor. See In re Levander, 180 F.3d 1114, 1121 (9th Cir.

                                  11   1999) (setting forth circumstances under which "new party," as "alter ego of old party,"

                                  12   can be added to judgment as "additional judgment debtor[ ]"). Second, to the extent
Northern District of California
 United States District Court




                                  13   plaintiffs contend Valley Earthworks itself has violated the CBA, those violations are not

                                  14   part of the instant action and can be pursued in a separate action.

                                  15          Accordingly, the motion for leave to amend is hereby DENIED.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: November 16, 2020
                                                                                                MAXINE M. CHESNEY
                                  19                                                            United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
